IRVING R. KAUFMAN, Chief Judge:
With the ratification of the fourteenth amendment in 1868, Congress and the judiciary embarked on a century-long journey to transform the mere words of the amendment into an instrument capable of protecting those injured by illegal state action. The legislative branch moved first and with dispatch in enacting the Civil Rights Bill of 1871, whose overarching provisions charted broad expanses of the new constitutional territory. Courts, on the other hand, through the characteristically measured process that marks the restrained exercise of judicial power, proceeded slowly, yet deliberately, to effectuate the congressional and constitutional design. We are asked on this appeal to move one step further in fulfilling the promise of the fourteenth amendment by recognizing that, in certain instances, municipalities may be held liable in damages for actions taken in derogation of that amendment. Cognizant of our responsibility to develop remedies implementing fundamental constitutional provisions, we proceed with our task.
I.
In order to understand the complex legal issues presented by this case, its relatively simple facts must be traversed initially.1 During the early evening hours of September 18, 1971, two teenage girls were involved in an altercation when one allegedly began to choke the other. Denise Stiles managed to free herself from her friend’s grasp, and ran home to tell her mother, Jean Stiles Pasano, about the incident. Mrs. Pasano immediately reported her daughter’s story to the West Haven police force, and two of its officers, Christopher Columbus Skeens and Robert J. Weber, began their search for the girl’s alleged “attacker,” Nancy Guckin. Near the corner of Noble Street and Washington Avenue in West Haven, Patrolman Weber spotted a group of teenagers, and learned that one of their number was Nancy.
After identifying the girl, Weber began to escort her to the patrol car. When she screamed for help, the assembled youngsters shouted their protests at Weber, and fifteen-year-old Thomas Turpin, one of the onlookers, attempted to come to her aid. As Turpin approached the car, Officer Skeens grabbed him from behind and, according to Turpin, clubbed him on the back of his skull with a nightstick. The resulting laceration was treated at a nearby hospital and required six stitches.
On November 7, 1972, Turpin filed suit against Skeens in federal court, claiming that the officer had used excessive force in restraining him, and thereby violated his civil rights under 42 U.S.C. § 1983. During the course of the trial, Officer Skeens contended that he and Weber merely threw Turpin aside, and that the youngster had sustained his head injury by striking the left rear side of the police car. Judge Newman, who tried the ease without a jury, credited Turpin’s version of the incident, which was corroborated by the testimony of six eyewitnesses. He awarded the young*155ster $3,500 in damages, a sum ultimately paid by the insurance carrier for the City of West Haven. The decision was publicized in the community and discussed by members of the West Haven Police Department. Turpin claims that this resulted in widespread animosity generated against him among the officers.
Spurred by the general interest in the case, the Board of Police Commissioners met to discuss Judge Newman’s decision. Ultimately, the Board decided against disciplining Skeens, in spite of the court’s determination that he had used excessive force. Indeed, Skeens was subsequently promoted. Turpin alleges that this action by the Board served to encourage members of the West Haven Police Department to believe that they could violate his civil rights with impunity.
This attitude, Turpin suggests, triggered the incident which lies at the heart of the instant lawsuit. On May 6, 1975, less than three months after Judge Newman’s decision, Turpin was leaving Pickering’s Store on the corner of Campbell Avenue and Noble Street in West Haven at about seven-thirty in the evening when he saw his friend, Walter Edwards, and decided to join him. The two companions, Turpin asserts, were standing there peacefully when Joseph Mailet, a West Haven police officer, recognized Turpin. Mailet, allegedly acting out of malice stemming from Turpin’s successful suit against Skeens, arrested Turpin and Edwards for disorderly conduct. Officer Leslie Sweetman, who was parked in his squad car nearby, assisted Mailet with the arrest. After Turpin was processed and detained at the offices of the West Haven Police Department, he was released on a nonsurety bond. One month later, on June 12, 1975, a nolle prosequi was filed by an assistant prosecuting attorney, thus terminating the proceedings against Turpin.
Turpin, claiming that the arrest violated his civil rights, commenced the instant action against the officers and the City of West Haven on July 25, 1975. Insofar as the two police officers were charged with wrongdoing, Turpin’s suit was based on the provisions of 42 U.S.C. §§ 1983 and 1988, with federal jurisdiction asserted under 28 U.S.C. § 1343(3). The action against the City, on the other hand, was brought directly pursuant to the provisions of the fourteenth amendment, with jurisdiction grounded in 28 U.S.C. § 1331 — the general federal question provision. Pendent claims against the City based on Connecticut law were also asserted.2 Turpin sought a compensatory recovery of $100,000, and an additional $100,000 in punitive damages.
The City moved for dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure, claiming that Turpin failed to state a claim against it. Judge Newman adopted the findings of Magistrate Arthur H. Latimer on this issue. The Judge held that, under the circumstances presented, a right of action could not be implied directly from the fourteenth amendment. He also dismissed the pendent state claims. Turpin, seeking an instant appeal, then moved successfully for the entry of a final judgment on the claims against the City under Rule 54(b) of the Federal Rules of Civil Procedure, the action against the individual defendants still continuing. In granting Turpin’s motion, Judge Newman noted that over 30 lawsuits in the District of Connecticut presented claims similar to that pressed against the City of West Haven. This appeal was, accordingly, allowed.3
II.
Turpin’s decision to proceed against the City directly under the fourteenth amend*156ment, invoking the jurisdictional provisions of 28 U.S.C. § 1331, results, of course, from judicial interpretations of 42 U.S.C. § 1983, the modern day codification of Section 1 of the Civil Rights Act of 1871. In 1961, the Supreme Court decided that § 1983 could not be used to impose liability in damages upon municipalities. Monroe v. Pape, 365 U.S. 167,187-91, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961). After an analysis of the provision’s legislative history, Justice Douglas wrote that Congress could not have intended to include municipalities among the class of “persons” capable of being sued under the statute.4 Subsequently, the rationale of Monroe was logically extended to preclude § 1983 injunctive actions against municipalities.5 City of Kenosha v. Bruno, 412 U.S. 507, 93 S.Ct. 2222, 37 L.Ed.2d 109 (1973). Accordingly, individuals seeking relief against municipalities for the deprivation of their civil rights have often turned directly to the fourteenth amendment. They have relied on the principle expounded in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), that, even in the absence of a statutory right of action, courts have the power to fashion common law remedies for constitutional wrongs.6
The facts in Bivens are enlightening. Six agents of the Federal Bureau of Narcotics were alleged to have invaded Webster Bivens’s apartment without the authority of either a search or arrest warrant. If the charges were true, the conduct of the agents violated the fourth amendment. No remedy, however, was apparently available to Bivens for this violation of his constitutional rights. Since only employees of the federal government were involved, 42 U.S.C. § 1983, which, by its terms, applies only to “state action,” was rendered inapplicable. And the Federal Tort Claims Act, 28 U.S.C. §§ 1346,2671-80, which would otherwise allow suits against the United States, then exempted all intentional torts.7 In sum, if Bivens was to be accorded any federal relief, his only recourse would be a damage action under the fourth amendment. Justice Brennan gave short shrift to the argument that petitioner should be relegated to his state remedies, noting,
“[Wjhere federally protected rights have been invaded, it has been the rule from the beginning that courts will be alert to adjust their remedies so as to grant the necessary relief.” Bell v. Hood, 327 U.S. at 684, 66 S.Ct. 773.
Bivens, supra, 403 U.S. at 392, 91 S.Ct. at 2002. He went on to stress that damages have historically been regarded as the ordinary remedy for an invasion of personal interests in liberty.
*157Few opinions have stirred as much debate as Bivens. It has led commentators to explore not only the precise scope of its holding but, more fundamentally, to inquire into the respective roles of Congress and the courts in fashioning remedies for constitutional wrongs. And it is clear to us, and to many others, that judicial power to redress constitutional grievances is not limited to the fourth amendment. Bivens, if anything, established that damages could flow from injuries caused by an invasion of other constitutional provisions.8 See Note, Remedies for Constitutional Torts: “Special Factors Counselling Hesitation”, 9 Ind.L. Rev. 441, 449 (1976). Indeed, its rationale has been applied to cases arising under the first,9 fifth,10 sixth,11 eighth,12 ninth,13 and fourteenth14 amendments.
Underlying the evident readiness of courts to imply a remedy is the recognition, seldom clearly expressed, that the courts are doing no more than fulfilling their traditional common law function. See Monaghan, The Supreme Court, 1974 Term— Foreword: Constitutional Common Law [hereinafter cited as Monaghan], 89 Harv.L. Rev. 1 (1974). Where Congress does not provide any remedy for the vindication of a right guaranteed by the Constitution, the Constitution itself may require that the exercise of judicial power fill the void. See Kostka v. Hogg, 560 F.2d 37, 44-45 (1st Cir. 1977). In most instances, however, courts are free to imply remedies where the relief requested is merely appropriate to the vindication of the interest asserted. When one analyzes Bivens, he is driven to the conclusion that Bivens decided that precise issue. The Court refused to accept the premise that a remedy must be necessary or indispensable to warrant its implication:
The question is merely whether petition-, er, if he can demonstrate an injury consequent upon the violation by federal agents of his Fourth Amendment rights, is entitled to redress his injury through a particular remedial mechanism normally available in the federal courts. Cf. J. I. Case Co. v. Borak, 377 U.S. 426, 433, 84 S.Ct. 1555, 12 L.Ed.2d 423 (1964); Jacobs v. United States, 290 U.S. 13, 16, 54 S.Ct. 26, 78 L.Ed. 142 (1933).
403 U.S. at 397, 91 S.Ct. at 2005. In such instances, courts are doing no more than creating structures for enforcement similar to those normally fashioned by legislatures. *158Monaghan, supra, 89 Harv.L.Rev. at 28; Hill, The Bill of Rights and the Supervisory Power, 69 Colum.L.Rev. 181 (1969).
It is too late in the day to question whether the court can act in this fashion even in the absence of express congressional authorization. The development of the exclusionary rule and the required provision of Miranda warnings might well be examples of “common law” development.15 In his concurrence in Bivens, Justice Harlan recognized the appropriateness of this role for the courts, and likened judicial rulemak-ing to legislative activity:
In resolving that question, it seems to me that the range of policy considerations we may take into account is at least as broad as the range of those a legislature would consider with respect to an express statutory authorization of a traditional remedy-
403 U.S. at 407, 91 S.Ct. at 2010. The soundness of Justice Harlan’s reasoning may be found in the explanation that the courts are not really impinging upon congressional authority when they act in the manner under discussion.16
In assuming its common law role, the court invigorates the political process. As Professor Monaghan has aptly noted, “the Court, in effect, opens a dialogue with Congress but one in which the factor of inertia is now on the side of individual liberty.” Monaghan, supra, 89 Harv.L.Rev. at 29. The legislature, at the least, becomes sensitive to those areas in which its own remedial scheme is lacking, and can use the court’s determination as a focal point for the re-examination of the policy questions involved.17
III.
The fourteenth amendment provides an apt context for the application of the court’s common law powers. At its inception, the principles underlying the amendment were heralded as “the very spirit and inspiration of our system of government, the absolute foundation upon which it was established.”18 If the judicial branch has an obligation, independent of Congress, to enforce the terms of any constitutional provision, certainly the fourteenth amendment should be foremost among them.
The City of West Haven suggests, nonetheless, that the language of the amendment requires a contrary result. It argues that since Section five19 explicitly *159accords Congress “the power to enforce by appropriate legislation” the provisions of the Amendment, the courts are precluded from doing so.20 In addition, the City contends that the first four substantive sections are little more than precatory.
To support this proposition, it resurrects dicta nearly a century old from Ex Parte Virginia, 100 U.S. 339, 25 L.Ed. 676 (1880). The Court there indicated its acceptance of a severely restricted view of judicial power under the fourteenth amendment, going so far as to suggest that courts lack the power to declare state legislation in conflict with the fourteenth amendment. 100 U.S. at 345, 347. Almost a quarter century has passed since the Supreme Court’s landmark opinion in Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), and it can no longer seriously be contended that the judiciary is relegated to so meager a role in enforcing the terms of the amendment.21 Brown and its progeny demonstrate that courts have — and will— play an enormous role in fashioning equitable remedies under the fourteenth amendment. And the courts have been anything but meek in requiring states and municipalities to reshape their institutions to conform with the dictates of the Constitution. See generally Chayes, The Role of the Judge in Public Law Litigation, 89 Harv.L.Rev. 1281 (1976). Since the language of the amendment does not suggest any distinction between the propriety of according equitable relief and damages,22 we fail to see how any differentiation of substance between the forms of relief can be justified.
The position taken by the City of West Haven also does not find any support in the legislative history of the amendment. The first draft of the provision was framed only in terms of a grant of power to Congress to secure the privileges and immunities of state citizens and equal protection for all persons.23 After three days of debate in the House of Representatives, it became clear that this original language could not secure enough votes for passage. B. Schwartz, Statutory History 191. A revised draft was then introduced, whose five sections contained not only a grant of power to Congress but a series of substantive prohibitions against the states. The significance of the change is that the proposed amendment incorporated four self-executing provisions barring the states from restricting civil rights. Representative Bingham, the author of the amendment, explained the import of the modification in subsequent debates on the Civil Rights Act of 1871:
Well might the gentleman inquire, as he does today, “What means that language if we adopted the amendment without power to enforce it?” . *160Mr. Speaker, allow me to say, further, that by the text of the Constitution as you remember it, and as all thoughtful Representatives remember it, there are negative limitations upon the power of the States; as, for example, that no state shall make an ex post facto law; . . .
These are of the negative limitations on the power of the States in the original text of the Constitution. Does the gentleman undertake to tell me that they have not always been enforced against state constitutions and state statutes, and the judgment of the highest courts of the States, in the Supreme Court, under the twenty-fifth section of the act of 1789? Why sir, if I were to read the decisions that have been made in the exercise of this very power, under that law, enforcing these negative prohibitions upon States, the sun would go down before I had read even a syllabus of the cases. B. Schwartz, Statutory History 304-05.
Moreover, if we were to accept the City’s argument that, independent of legislative action, courts lack the power to compel compliance with constitutional provisions containing congressional enforcement clauses, we would be emasculating much of the modern Constitution. An express grant of power to the legislative branch is not peculiar to the fourteenth amendment. It is contained in the thirteenth, fifteenth, eighteenth, nineteenth, twenty-third, twenty-fourth, and twenty-sixth amendments as well. Indeed, that language is also a part of the proposed equal rights amendment.
In rejecting the proposition that Section five is an implicit limitation on the court’s powers, we do, of course, recognize that the enforcement provision has been accorded a special role in the constitutional framework. Congressional enactments empowered by Section five can override the proscriptions of the eleventh amendment, see Fitzpatrick v. Bitzer, 427 U.S. 445, 96 S.Ct. 2666, 49 L.Ed.2d 614 (1976),24 and perhaps even the tenth amendment, see National League of Cities v. Usery, 426 U.S. 833, 852 n.17, 96 S.Ct. 2465, 49 L.Ed.2d 245 (1976).25
IV.
Bivens instructs us, then, that this court has the power to imply a remedy for violations of the fourteenth amendment. Bivens expressly cautioned, however, that courts should tread warily when confronted with an “explicit congressional declaration” antithetical to the existence of a cause of action. Indeed, many courts, adhering to this proposition, have refused to allow recourse against municipalities for violations of the fourteenth amendment, asserting that Congress manifested its antipathy to such actions during the debates surrounding the passage of the Civil Rights Act of 1871 (now, § 1983). See, e.g., Kostka v. Hogg, 560 F.2d 37 (1st Cir. 1977); Pitrone v. Mercadante, 420 F.Supp. 1384 (E.D.Pa.1976); Smetanka v. Borough of Ambridge, 378 F.Supp. 1366 (W.D.Pa.1974); Perzanowski v. Salvio, 369 F.Supp. 223 (D.Conn.1974). Cf. Crosley v. Davis, 426 F.Supp. 389 (E.D. Pa.1977).
*161Critics of implication rely primarily on the rejection of the Sherman Amendment in 1871. See Monroe v. Pape, 365 U.S. 167, 188, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961). This amendment would have imposed strict liability upon municipalities for almost any form of private organized violence. It is worthwhile to recite the endless reach of that language, for so much has been made of the rejection of the Sherman Amendment:
That if any house, tenement, cabin, shop, building, or granary shall be unlawfully or feloniously demolished, pulled down, burned, or destroyed, wholly or in part, by any persons riotously and tumultuously assembled together . the county, city, or parish in which any of the said offenses shall be committed shall be liable to pay full compensation to the person or persons damnified by such offense.
Cong. Globe, 42d Cong., 1st Sess., p. 663 (emphasis added). Counties, cities and parishes, responsible for violence committed within their confines, even by non-residents, would have been transformed into guarantors of the public peace. The amendment passed the Senate, but was twice rejected by the House of Representatives.
The Supreme Court, in Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961), relied on the rejection of the Sherman Amendment in holding that municipalities are not “persons” for the purposes of § 1983. Justice Douglas, in plumbing the source of the apparent congressional antagonism to municipal liability, suggested it derived from the legislature’s fear that it had “no constitutional power to impose any obligation upon county and town organizations, the mere instrumentality for the administration of state law.” 365 U.S. at 190, 81 S.Ct. at 485.
Others have found alternative explanations in the legislative history for the rejection of the amendment. Some representatives, for example, were not willing to accept a measure so extreme as to impose liability for purely private acts. Others were of the view that the proliferation of such damage actions might well bankrupt municipal treasuries. Nearly all the objections to the amendment adverted to its breadth and its dubious constitutionality. See Note, Damage Remedies Against Municipalities for Constitutional Violations, 89 Harv.L.Rev. 922, 945-51 (1976); Comment, 57 Calif.L.Rev. 1142, 1164-70 (1969). Certainly, it is difficult to draw any reasoned conclusion regarding Congress’s attitude toward municipal liability for the constitutional torts of public employees from the fate of the Sherman Amendment.26
Some who have accepted the notion that § 1983 evidences an explicit policy against judicial imposition of liability upon municipalities, most notably the First Circuit in Kostka v. Hogg, 560 F.2d 37 (1st Cir. 1977), do not merely rely on the 1871 debates and Monroe. Substantial emphasis is placed on two recent decisions by the Supreme Court, Aldinger v. Howard, 427 U.S. 1, 96 S.Ct. 2413, 49 L.Ed.2d 276 (1976) and Moor v. County of Alameda, 411 U.S. 693, 93 S.Ct. 1785, 36 L.Ed.2d 596 (1973), both addressing issues left unresolved by Monroe. The opinions, however, ultimately add little to the Monroe analysis. In Aldinger, where an action had been brought under § 1983 against several officers of Spokane County, an attempt was made to have the federal court exercise pendent jurisdiction over state claims against the County itself. The sole initial source of jurisdiction was § 1343(3), the jurisdictional counterpart of § 1983. The Court declined to adopt this “pendent party” theory, basing its decision, in part, on a determination that such an outcome would conflict with § 1983:
Parties such as counties, whom Congress excluded from liability in § 1983, and thereby by reference in the grant of jur*162isdiction under § 1343(3), can argue with a great deal of force that the scope of that “civil action” over which the district courts have been given statutory jurisdiction should not be so broadly read as to bring them back within that power merely because the facts also give rise to an ordinary civil action against them under the law.
427 U.S. at 17, 96 S.Ct. at 2421. Given that Congress did not view § 1983 as authorizing suits against municipalities (for whatever reasons), the Court correctly perceived the anomaly of bootstrapping state claims into a federal court by the use of § 1983’s penumbra of pendent jurisdiction.
In Moor, the Court was presented with the question whether § 1988, enacted to fill “gaps” in the federal civil rights law through the adoption of appropriate provisions of state law, should be construed to permit a type of liability explicitly rejected in the § 1983 debates. The petitioners in that case sought to incorporate into federal law California statutory provisions making a county vicariously liable for the wrongful acts of its employees. The limited issue presented, as characterized by Justice Marshall for the Court, was whether in “§ 1988 Congress has effectively mandated the adoption of California’s law of vicarious liability into federal law.” 411 U.S. at 701, 93 S.Ct. at 1791. In rejecting this contention, the Court observed that the judicial implication of remedies under § 1988 should be “restricted to those contexts in which Congress has in fact authorized resort to state and common law.” Id. In short, Moor stands for the not particularly remarkable proposition that Congress itself should not be viewed as authorizing, under a remedial provision, measures it elsewhere declined to adopt.27
The Court’s rejection of attempts to expand the scope of § 1983 through the back door, by a forced interpretation of other statutory enactments, does not reflect Congress’s antipathy to the remedy in question. To accept the “antipathy” argument would lead us into a cul de sac. We would be forced to accept the objectionable concept that Congress’s failure to provide a remedy for every conceivable constitutional violation demonstrates a belief by Congress that certain injustices must remain unredressed. As Professor Nowak points out,
[Wjhile the Civil Rights Bill of 1871 was sweeping in scope, it was considered to be a first step in the enforcement of the principles of the fourteenth amendment. . Thus, it would seem that the proponents of the bill intended to provide civil and criminal sanctions against individuals who engaged in activities designed to deprive some individuals of the rights guaranteed by the amendment and thought it advisable to see if these provisions were effective before determining whether any sanctions against governmental bodies were needed in order to enforce the amendment.
Nowak, Congressional Power, 75 Colum.L. Rev. at 1467. Professor Nowak’s thesis has much to commend it. Section 1983 represented Congress’s initial foray into the area of civil rights. That it was wary of going too far ab initio should not be read as an intention to create a prohibition in perpetuo against judicial action expanding the scope of available relief.
In similar fashion, we are not persuaded to a contrary result by the fact that various bills introduced in Congress to supplant the rule of Monroe v. Pape have failed to gain passage.28 In reviewing these inchoate legislative acts, it is difficult, if not impossible, to derive from them a definitive determination of legislative intent.29 While it is true *163that Congress has had 16 years to overrule Monroe, we fail to see how congressional inaction in this area would abridge our powers under Bivens. It is an exercise in frustration to attempt to read meaning into Congress’s inactions in this and so many other areas that, as courts have suggested time and again, cry out for its action. We do not pretend to understand how Congress devises its priorities. And, if we may hazard a conjecture, it is likely that Congress will not move with haste, or, indeed, at all, to negate our ruling today.
In sum, we take issue with those who find guidance in congressional inaction. Congress acts only by affirmatively passing laws, a process which requires the concurrence of both Houses, and, in most instances, the approval of the President. Admittedly, in interpreting an enacted provision, it may be appropriate to review the legislative history of the measure, including provisions that were earlier rejected. There, of course, one is merely determining congressional intent as embodied in positive law. Nothing in this principle, however suggests that legislative silence30 can in any way be viewed as an expression of congressional “intent," let alone the sort of “explicit congressional declaration” required by Bivens. As the Supreme Court has observed, “[t]he search for significance in the silence of Congress is too often the pursuit of a mirage.” Scripps-Howard Radio v. FCC, 316 U.S. 4, 11, 62 S.Ct. 875, 880, 86 L.Ed. 1229 (1942). See generally H. M. Hart & A. Sacks, The Legal Process: Basic Problems in the Making and Application of Law 1381-1401 (tent. ed. 1958); Mishkin, Some Further Last Words on Erie — the Thread, 87 Harv. L.Rev. 1682, 1687-88 (1974).
V.
In light of the express reservation by the Supreme Court of the question before us, Mt. Healthy City School District v. Doyle, 429 U.S. 274, 277-78, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977),31 and our view that we *164have the power to imply a remedy under the fourteenth amendment, we must proceed to evaluate the “appropriateness” of subjecting a municipality to liability for the actions of public servants. In defining the parameters of appropriateness, our starting point again must be Bivens. There, the Court permitted a remedy against federal agents who, by their own actions, violated the Constitution. See Bivens, supra, 403 U.S. at 397, 91 S.Ct. 1999.32 The clear in-tendment of Bivens is that those directly responsible for unconstitutional behavior may be called to task for their wrongful acts.
It is no longer open to debate that, if the municipality is a proper party on which to impose liability, damages are an appropriate remedy for the alleged illegal arrest of Turpin. See Bivens, supra, 403 U.S. at 395, 91 S.Ct. 1999 at 2004. “Historically, damages have been regarded as the ordinary remedy for an invasion of personal interests in liberty.” Id. Turpin alleges a violation of rights protected by the fourth amendment that is made enforceable against the states through the due process clause of the fourteenth amendment. Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961). As such, Turpin’s claim stands on a common constitutional footing with the claim pressed in Bivens.33
The concept that a municipality itself, as well as its employees, can violate the strictures of the fourteenth amendment, is a meaningful one.34 While a municipality, of course, can only act through its agents, Adekalu v. New York City, 431 F.Supp. 812, 819 (S.D.N.Y.1977), the actions and policy determinations of those in “high office” must be treated as the conduct of the governmental entity.35 Accordingly, we hold that a damage action can be maintained against a municipality to redress injuries resulting from those actions of its employees that have been authorized, sanctioned or ratified by municipal officials or bodies functioning at a policy-making level.36 Under such circumstances, it is clear *165that the municipality, no less than the employee, has violated the Constitution.37
While a federal remedy already exists, in most instances, against the employee under § 1983, the municipality cannot presently be made accountable for its own wrongful acts. It seems a most elementary principle of logic that two remedies should be provided for two, distinct, constitutional wrongs. The force of this syllogism is magnified by the enhanced possibility of injury resulting from wrongful acts authorized or sanctioned by a municipality. The Court in Bivens noted that an agent acting in the name of the United States is possessed of vastly greater power than an individual trespasser acting in his own name. Certainly, the resources of an entire city, when directed and channelled by those in positions of authority, are far more potent than the force of a single, low-level employee.
Policy considerations suggest the appropriateness of the course we have taken. A municipality is ordinarily not judgment-proof, and may provide the only source of recovery for an individual injured by a violation of his constitutional rights. Moreover, a municipality is well-suited to spread the cost of compensating victims of tortious governmental behavior, and is arguably in the best position to reduce the incidence of such behavior by promulgating corrective policies. See G. Calabresi, The Cost of Accidents (1970). At the same time, by permitting liability only in those instances where the municipality is directly responsible for the unconstitutional behavior, the drain on the local fisc will be minimized. In a circuit whose contours include the City of New York, we are not insensitive to the financial plight of local governmental bodies.38 In short, while allowing recovery for unconstitutional behavior on the part of the municipality is fair and reasonable, we should not needlessly expand recovery at the expense of already overburdened taxpayers.
*166To further safeguard local finances, some have suggested that a specialized form of immunity be granted municipalities faced with actions of such extraordinary dimensions as to significantly threaten municipal treasuries. See Damage Remedies, supra, 89 Harv.L.Rev. at 958. Obviously, we are not presented with facts raising this problem, and therefore decline to express our view as to the circumstances, if any, under which such immunity might be appropriate. Similarly, the question whether the immunity accorded officers in the “good faith” exercise of their duties, see, e.g., Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975), should be extended to municipalities is also not presented by the instant facts.39 Turpin’s suit is premised on the contention that the Board of Police Commissioners knowingly encouraged members of the department to violate Turpin’s civil rights.
In any event, we decline Turpin’s invitation to impose liability on the City under a theory of respondeat superior. Admittedly, some courts have concluded that a municipality should be liable for any constitutional violation committed by an employee in the course of his employment, even if not sanctioned by a policy-making entity. See, e.g., Santiago v. City of Philadelphia, 435 F.Supp. 136 (E.D.Pa.1977); Williams v. Brown, 398 F.Supp. 155 (N.D.Ill.1975). Such a determination, we believe, is fundamentally inconsistent with the import of Bivens. To the extent that one allows recovery under a theory of respondeat superi- or, an additional remedy is being created for a single constitutional infraction. It is not a case of redress for two distinct constitutional violations.
This proposition is well illustrated by Dean Prosser’s painfully clear description of the nature of derivative liability. An individual can be held liable for another’s negligence even though he “has played no part in it, has done nothing whatever to aid or encourage it, or indeed has done all that he possibly can .to prevent it. . The foundation of the action is still negligence, or other fault, on the part of [the primary actor]; and all that the law has done is to broaden the liability for that fault by imposing it upon an additional, albeit innocent, defendant.” W. Prosser, Handbook of the Law of Torts 458 (4th Ed. 1971) (emphasis added). Since the sine qua non of Bivens is the imposition of liability upon those actors who can meaningfully be termed “culpable,” it is inappropriate to permit a recovery of damages from those who, by any standard, are innocent of wrongdoing. Courts should only create a cause of action where none exists or the need for one is demonstrated. We cannot, accordingly, ignore the fact that Congress has provided a primary remedy under § 1983 against the employees themselves, and has chosen not to impose vicarious liability upon the municipality.
Moreover, other factors counsel against our extension of the remedies already provided by Congress. There are, to be sure, lingering doubts about our power to impose vicarious liability upon municipalities. Cf. Monroe v. Pape, 365 U.S. 167, 191, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961).40 And, as we noted earlier, a drastic extension of existing law might well lead to serious drains upon municipal treasuries. The incorporeal spectre which so troubled many members of the House during the debates on the Sherman Amendment would take on substance, particularly in light of the increased involvement by local government in the daily affairs of its citizens. These concerns have led most courts to reject the concept of implied vicarious liability. Owen v. City of *167Independence, 560 F.2d 925 (8th Cir. 1977); Jamison v. McCurrie, 565 F.2d 483 (7th Cir. 1977); Adekalu v. New York City, 431 F.Supp. 812 (S.D.N.Y.1977); McDonald v. State of Illinois, 557 F.2d 596 (7th Cir.), cert. denied, 434 U.S. 966, 98 S.Ct. 508, 54 L.Ed.2d 453 (1977). Cf. Kostka v. Hogg, 560 F.2d 37 (1st Cir. 1977).
In rejecting respondeat superior, we have created a harmonious legislative and judicial scheme for the enforcement of the fourteenth amendment, and thereby adhere to the teaching of Cort v. Ash, 422 U.S. 66, 78, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975), that implied remedies must, in nature and scope, be “consistent” with the legislative enactments already governing an area.
It is clear that notions of respondeat superior have not been incorporated into § 1983 to permit the imposition of liability in damages upon supervisory personnel for the wrongs of their subordinates: “The rule in this Circuit is that when monetary damages are sought under § 1983, the general doctrine of respondeat superior does not suffice and a showing of some personal responsibility of the defendant is required.” Johnson v. Glick, 481 F.2d 1028, 1034 (2d Cir. 1973). Of course, since a municipality, the true employer for purposes of vicarious liability, cannot be made a defendant under § 1983, the failure to permit damage actions against supervisory workers does not constitute an appropriate test of Congress’s views on the adoption of notions of respondeat superior.
In contrast, however, an injunctive action under § 1983 against supervisory personnel is, in a very real sense, a suit against the municipality itself. See Monell v. Dep’t of Social Services, 532 F.2d 259, 265 (2d Cir. 1976), cert. granted, 429 U.S. 1071, 97 S.Ct. 807, 50 L.Ed.2d 789 (1977). As such, the disposition of this type of action, typified by the facts of Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976), provides guidance in the cognate circumstances before us. In Rizzo, residents of the Philadelphia community alleged that various members of the City’s police force had committed unconstitutional acts in the course of fulfilling their duties. Under § 1983, they sought broad injunctive relief against various city officials, including the institution of a mechanism for the disciplining of police officers. The plaintiffs, however, did not demonstrate that the random actions of the police officers were part of a concerted plan or pursuant to any departmental policy— express or otherwise. This failure to prove any ‘causal link’ between individual incidents and the behavior of those in authority was fatal to their claim. In permitting municipal liability only where the governmental entity authorizes, sanctions, or ratifies the actions of its employees, we are creating a judicial remedy in concert with the standards applied to actions under § 1983.
VI.
In applying the rule we have today articulated, we are mindful of the precept that a claim, especially one implicating civil rights, “should not be dismissed at the pleadings stage unless it appears to a certainty that plaintiffs are entitled to no relief under any state of the facts.” Escalera v. New York City Housing Authority, 425 F.2d 853, 857 (2d Cir. 1970)41 When so viewed, we find the allegations in Turpin’s complaint sufficient to state a cause of action. His claim is premised, not on a set of random circumstances, as was the case in Rizzo, but rather on concerted behavior by the supervisory body of the West Haven Police Department. In essence, Turpin alleges that the Board of Police Commissioners, aware that the growing animus towards Turpin presented a threat to his liberties, acted in such a way as to encourage the expression of these feelings of hostility against him. Not only did the department fail to take any disciplinary action against Skeens, it rewarded him with a promotion.
*168We see little to be gained from arguing whether the Board’s meeting to discuss possible disciplinary sanctions against Skeens constituted affirmative action as opposed to inaction. Where the actions of subordinate employees are concerted, the failure of supervisors to control their behavior may, in effect, create a de facto departmental policy. See, e.g., Schnell v. City of Chicago, 407 F.2d 1084 (7th Cir. 1969); Lewis v. Kugler, 446 F.2d 1343 (3d Cir. 1971). In the context of this case, it would not be impossible to conclude that the West Haven Police Department had an “implicit policy” of encouraging harassment of Turpin. But, we do not pass on the merits of this case. We are merely dealing with words in a complaint and whether its allegations are sufficient to permit the action to go forward.
We accordingly remand for further proceedings consistent with the views expressed herein. Given our disposition of Turpin’s right of action under the fourteenth amendment, a reconsideration of the dismissal of his pendent state claims is warranted. We leave that task to the discretion of the district judge. See United Mine Workers v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966).
VII.
In sum, therefore, we have today decided that a municipality can be liable in damages for the unconstitutional actions of its employees. Recognizing, however, that remedies should be implied only against those who have themselves contravened the strictures of the fourteenth amendment, we limit the action to those instances in which the municipality is itself a wrongdoer. This governmental culpability arises whenever the unconstitutional actions of employees are authorized, sanctioned, or ratified by municipal officials or bodies functioning at a policy-making level. We expressly decline to impose liability on a municipality, under a theory of respondeat superior, for each and every wrongful act undertaken by its workers. Accordingly, while we have woven an important thread, heretofore missing, into the fabric of fourteenth amendment protections, we have done so cognizant of the traditional prerogatives of Congress, and of our responsibility to give substance to the Constitution. In performing this task, we have not been unmindful or insensitive to the increasing pressures daily being imposed upon municipalities.

. Our discussion of the factual background derives, in part, from Judge Newman’s unreported decision in Turpin v. Skeens, Civil No. 15,-428 (D.Conn., filed Feb. 20, 1975.)


. Conn.Gen.Stat. § 7-465 requires a municipality to pay “all sums which [an] employee becomes obligated to pay by reason of the liability imposed upon such employee by law for damages awarded for infringement of any person’s civil rights”. Turpin contends that the provision effectively allows a suit against the City under a theory of respondeat superior.


. Since Turpin’s claim is not wholly frivolous, we clearly have jurisdiction under 28 U.S.C. § 1331 to determine whether he has stated a valid cause of action. See Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L.Ed. 939 (1946).


. Many have questioned Monroe’s analysis of § 1983’s legislative history insofar as it purports to describe Congress’s attitude toward various forms of municipal liability. See, e.g., Comment, 57 Calif.L.Rev. 1142, 1164-70 (1969); Note, Damage Remedies Against Municipalities for Constitutional Violations, 89 Harv.L.Rev. 922, 945-51 (1976) [hereinafter cited as Damage Remedies].


. The scope of § 1983 has been limited in a variety of other ways. For example, supervisory officials cannot be sued without a showing that their behavior played a role in the malfeasance of their subordinates, see Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976), while officials generally will be accorded “good faith” immunity, see Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975). See generally McCormack, Federalism and Section 1983: Limitations on Judicial Enforcement of Constitutional Provisions, 60 Va. L.Rev. 1 (1974).


. This growing trend has not gone unnoticed in the literature. See, e.g., Hundt, Suing Municipalities Directly Under the Fourteenth Amendment, 70 Nw.U.L.Rev. 770 (1975); Comment, Implying a Damage Remedy Against Municipalities Directly Under the Fourteenth Amendment: Congressional Action as an Obstacle to Extension of the Bivens Doctrine, 36 Md.L.Rev. 123 (1976); Note, Municipal Liability in Damages for Violations of Constitutional Rights— Fashioning a Cause of Action Directly from the Constitution — Brault v. Town of Milton, 7 Conn.L.Rev. 552 (1975).


. See Dellinger, Of Rights and Remedies: The Constitution as a Sword, 85 Harv.L.Rev. 1532, 1535 & n.20 (1972). The Federal Tort Claims Act was subsequently amended, effective March 16, 1974, to allow suits for claims arising out of, inter alia, assault, battery, and false arrest. Pub.L. 93-253, § 2, 88 Stat. 50, codified at 28 U.S.C. § 2680(h) (Supp. V 1975).


. Judge Van Graafeiland caustically suggests that he and the majority are interpreting “different” constitutions. To the extent that the Constitution relied on by the dissenting opinion ignores the very existence of Bivens, we cannot take issue with what we assume is intended as a taunting characterization of the difference between us. Indeed, this court’s opinion in Fisher v. City of New York, 312 F.2d 890 (2d Cir.), cert. denied, 374 U.S. 828, 83 S.Ct. 1866, 10 L.Ed.2d 1051 (1963), has lost all force and effect because the Supreme Court, eight years after Fisher, unequivocably concluded that damage actions can be implied directly from the Constitution.
My brother Van Graafeiland would obviously feel more at ease if the Constitution were of such specificity that it could remain unaffected by the passage of time. But the fact, as the dissenting opinion notes, that the Constitution was drawn “with purposed vagueness so as to leave room for the unfolding future,” Graves v. New York ex rel. O’Keefe, 306 U.S. 466, 491, 59 S.Ct. 595, 604, 83 L.Ed. 927 (1939) (Frankfurter, J., concurring), is, in our view, part of the fundamental structure of our democracy. That the developing interpretation of constitutional rights has reached the point where remedies are available for conduct which “shocks the conscience” or conflicts with “traditional notions of fair play and substantial justice” is hardly a cause for alarm or regret.


. E.g., Paton v. Le Prade, 524 F.2d 862, 869-70 (3d Cir. 1975).


. E.g., Apton v. Wilson, 165 U.S.App.D.C. 22, 506 F.2d 83 (1974); United States ex rel. Moore v. Koelzer, 457 F.2d 892 (3d Cir. 1972).


. Berlin Democratic Club v. Rumsfeld, 410 F.Supp. 144 (D.D.C.1976).


. E.g., Patmore v. Carlson, 392 F.Supp. 737 (E.D.Ill.1975); Walker v. McCune, 363 F.Supp. 254 (E.D.Va.1973).


. Howard v. Warden, Petersburg Reformatory, 348 F.Supp. 1204 (E.D.Va.1972), appeal dismissed, 474 F.2d 1341 (4th Cir. 1973).


. E.g., Owen v. City of Independence, 560 F.2d 925 (8th Cir. 1977); Reeves v. City of Jackson, 532 F.2d 491 (5th Cir. 1976); Hostrop v. Board of Junior College District 515, 523 F.2d 569 (7th Cir, 1975); Amen v. City of Dearborn, 532 F.2d 554 (6th Cir. 1976).


. It is possible that either or both of these requirements might be constitutionally compelled. Whether provided by Congress or the courts, the Constitution may require that its provisions be accorded a minimal level of remedial protection. Cf. Kostka v. Hogg, 560 F.2d 37, 44 (1st Cir. 1977).


. The dissenting opinion derides the majority effort to resolve the troublesome issue before us by resorting to the familiar slogan, “judicial legislation.” It has been this writer’s experience that the term “judicial legislation” is applied when the conclusion is in disfavor with an author, but the phrase “judicial interpretation” is used when it meets with approval.


. The dissenting opinion suggests that our holding will relegate Congress to “mopping-up-after-the-Second-Circuit.” Certainly, if the “American people”, on whose behalf Judge Van Graafeiland presumes to speak with special insight, are sufficiently dissatisfied with our holding today, legislation can be enacted to alter its effect. We are loath to predict the public will, however. In any event, we somehow suspect that our dissenting brother would not consider congressional inaction in the face of our holding a ringing endorsement of the majority view, as he seems to view the inaction after Monroe v. Pape.


. Remarks of Senator Luke Poland (R. Vt., and for many years Chief Justice of that state) during the Senate debates on the fourteenth amendment, reprinted in 1 B. Schwartz, Statutory History of the United States, Civil Rights 272 (1970) [hereinafter cited as Statutory History],


. The fourteenth amendment reads, in relevant part:
Sec. 1. All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside. No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.
* * * * * *
Sec. 5. The Congress shall have power to enforce, by appropriate legislation, the provisions of this article.


. See Mahone v. Waddle, 564 F.2d 1018, 1059 (3d Cir. 1977) (Garth, J., dissenting).


. The dissenting opinion relies on Fitzpatrick v. Bitzer, 427 U.S. 445, 96 S.Ct. 2666, 49 L.Ed.2d 614 (1976), to bolster its argument that the dicta from Ex parte Virginia retains validity. In fact, Fitzpatrick supports the holding of this court. The Supreme Court there noted that “the substantive provisions of the Fourteenth Amendment . . themselves embody significant limitations on state authority,” even in the absence of congressional legislation. Id. at 456, 96 S.Ct. at 2671.


. One commentator has attempted to draw such a distinction. His analysis relies on the fact that during the debates on the fourteenth amendment, members of Congress adverted to the judiciary’s equitable powers to enforce provisions of the Constitution but failed to mention the ability of federal courts to entertain damage actions. Nowak, The Scope of Congressional Power to Create Causes of Action Against State Governments and the History of the Eleventh and Fourteenth Amendments, 75 Colum.L.Rev. 1413, 1455-60 (1975) [hereinafter cited as Nowak, Congressional Power], We find this “negative implication” argument hardly compelling. Since it is highly unlikely that damage actions were discussed during the adoption of the Bill of Rights, Professor No-wak’s argument would equally well suggest a reversal of Bivens itself.


. Introduced before the House of Representatives by John Bingham, Republican of Ohio, the provision read:
The Congress shall have power to make all laws which shall be necessary and proper to secure to the citizens of each State all privileges and immunities of citizens in the several States, and to all persons in the several States equal protection in the rights of life, liberty, and property. Statutory History, supra, at 193.


. The limitations on federal power contained in the eleventh amendment are not at issue in this case. Municipalities and other political subdivisions of a state are not within the scope of that provision. See, e.g., Lincoln County v. Luning, 133 U.S. 529, 10 S.Ct. 363, 33 L.Ed. 766 (1890).


. It is equally clear that the tenth amendment concerns discussed in National League of Cities are not implicated here. The Court there struck down federal wage and hour regulations, insofar as they applied to state and local employees. In doing so, it noted that there were certain “attributes of state sovereignty” which are essential to the separate and independent existence of the states, and cannot be abrogated by congressional action pursuant to the commerce clause. 426 U.S. at 845-46, 96 S.Ct. 2465.
In contrast, the question before us is whether municipalities should be liable in damages for the constitutional wrongs committed by their agents. We readily reject the notion that a municipality possesses a sovereign, constitutionally-protected right to remain totally immune from the consequences of constitutional violations committed by its employees in the course of their duties, at least when the municipality itself has become implicated in that wrongdoing.


. One observer has ascribed the defeat of the Sherman Amendment to the House’s belief that “a milder course of action . should be followed first.” Nowak, Congressional Power, supra, 75 Colum.L.Rev. at 1468. This interpretation suggests that it would be improper to view the Amendment’s rejection as an indication of Congress’s belief that municipal liability should forever be precluded.


. It is not without significance that the Moor opinion was written by Justice Marshall, with Justice Brennan concurring, although both have elsewhere indicated that they would allow an implied right of action against municipalities under the fourteenth amendment. City of Ke-nosha v. Bruno, 412 U.S. 507, 516, 93 S.Ct. 2222, 37 L.Ed.2d 109 (1973) (Brennan, Marshall, JJ., concurring).


. Many of these measures are catalogued in Judge Garth’s dissenting opinion in Mahone v. Waddle, 564 F.2d 1018, 1061 (3d Cir. 1977).


. A number of the bills would have imposed liability upon municipalities for all constitution*163al wrongs committed by their employees, under a theory of respondeat superior. H.R. 10876, introduced in the 90th Congress, 1st Session, which would have added the following paragraph to § 1983, is representative:
Every city, county, or political subdivision of a State or territory which has in its employ a person who, under color of any statute, ordinance, regulation, custom, or usage of such State, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress to the same extent as the person employed is liable to the party injured.
A bill entitled "The Civil Rights Improvements Act”, which would define a much narrower scope of municipal liability, is currently before Congress. S. 35, and its House counterpart, H.R. 4514, both introduced in the 95th Congress, would amend § 1983 to include municipalities as “persons”, and would add the following new subdivision:
(c) Notwithstanding any other provision of this section, no State, municipality, or any agency or unit of government thereof shall be liable for damages or subject to an injunction under the provisions of this section for any violation of the provisions of this section by any officer or employee of such State, municipality, agency, or unit of government unless—
(1) the officer or employee of such State, municipality, or unit of government responsible for the conduct of the subordinate officer or employee who committed such violation—
(A) directed, authorized, approved, or encouraged any action by such subordinate officer or employee which resulted in such violation, or
(B) failed to act in any manner to remedy a pervasive pattern of unconstitutional or unlawful conduct engaged in by such subordinate officer or employee which, in the absence of any remedial action, was likely to continue or recur in the future; or
(2) the party seeking such damages or injunction establishes that one or more officers or employees of such State, municipality, agency, or unit of government engaged in grossly negligent conduct in violation of the provisions of this section, but cannot identify such officer or employee or prove causation with regard to any such officer or employee.


. See generally Powell, The Still Small Voice of the Commerce Clause, in 3 Selected Essays on Constitutional Law 931, 932 (1938).


. City of Kenosha v. Bruno, 412 U.S. 507, 93 S.Ct. 2222, 37 L.Ed.2d 109 (1973), similarly cannot be read as holding anything more than that the question of implying remedies against municipalities under the fourteenth amendment *164is an open one. The Court remanded a suit against two cities under the fourteenth amendment for a determination of whether the $10,-000 jurisdictional amount of 28 U.S.C. § 1331 had been met. Its action would appear to suggest little more than that § 1331 jurisdiction authorizes a district court to determine the existence of a cause of action. Justices Marshall and Brennan, in expressing their view that such an action existed, did so in a separate concurrence, 412 U.S. at 516, 93 S.Ct. 2222, which supports the conclusion that the majority opinion did not reach that issue.


. “For we have here no explicit congressional declaration that persons injured by a federal officer’s violation of the Fourth Amendment may not recover money damages from the agents . . . .” 403 U.S. at 397, 91 S.Ct. at 2005 (emphasis added).


. The dissent erroneously raises the specter that “open-ended” and “indefinite” liability will be imposed upon municipalities for virtually any constitutional violation as a result of our decision. Our holding, however, merely recognizes that one specific constitutional interest— freedom from unlawful arrests — merits a remedy in damages. In so doing, we do no more than apply the well-reasoned conclusion of the Supreme Court in Bivens. Accordingly, we cannot conceive of any difference, let alone the “vast difference” suggested by the dissenting opinion, in the scope of the causes of action created here and in Bivens.
The appropriateness of damage remedies for violations of other constitutional interests whether directly or as made applicable to the states through the fourteenth amendment’s due process clause, must await decision in future cases presenting those issues squarely. See, e.g., Davis v. Passman, 571 F.2d 793 (5th Cir. 1978) (en banc) (finding damage remedy inappropriate for a violation of the fifth amendment due process clause).


. In so stating, we do not mean to imply that a municipality cannot by itself, violate the Constitution, even where no individual employee is guilty of having behaved in an unconstitutional manner.


. An analogy can be drawn to the treatment of corporations and partnerships, which are themselves considered principals in a variety of circumstances. See 1 Restatement of Agency 2d, Ch. 7, at 454 (1957).


. Indeed, we are not aware of any federal Court of Appeals which has held that a damage action should not be implied from the fourteenth amendment where the municipality itself was responsible for the unconstitutional action. See, e.g., Owen v. City of Independence, 560 F.2d 925, 933 & n.9 (8th Cir. 1977); Roane v. Callisburg Independent School Dis*165trict, 511 F.2d 633, 635 n.l (5th Cir. 1975); Hanna v. Drobnick, 514 F.2d 393, 398 (6th Cir. 1975); Hostrop v. Board of Junior College District No. 515, 523 F.2d 569, 576-77 (7th Cir. 1975); Gray v. Union County Intermediate Education District, 520 F.2d 803, 805 (9th Cir. 1975).
Moreover, the rationale behind the imposition of liability in this instance comports with that applied in Johnson v. Glick, 481 F.2d 1028 (2d Cir. 1973), where we held that only supervisory personnel responsible for unconstitutional behavior could be held liable in damages under § 1983. See also Rizzo v. Goode, 423 U.S. 362, 377, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976).


. The municipality, acting in its role as “principal”, has itself committed a wrong distinct from that of its employee-agent:
A master or other principal may be liable for harm caused to a third person by the conduct of servants or other agents because of rules imposing liability upon persons for the behavior of those acting for them. On the other hand, he may be liable because he has been personally guilty of wrongful conduct, as where he directs his servants to do an act which, if done by himself, would be an intentional wrong, or because he is personally negligent, as where he fails to exercise reasonable care in employing careful and competent servants for the performance of dangerous work, or fails to exercise the control which his position as master or principal gives him over their actions. Scope Note, 1 Restatement of Agency 2d, Ch. 7, at 453-54. As the Restatement goes on to observe, liability under these circumstances is not derivative, but stems from an application of principles of tort law to the master’s own conduct. Id. at 454; § 212, Comment a, at 455; § 213, Comment a, at 458.


. The dissenting opinion suggests that, as a result of the court’s holding, municipal treasuries throughout the country will be raided. The care we have taken to circumscribe the remedy here created is evidence this vision is unrealistic. In any event, fiscal considerations alone cannot stand in the way of the vindication of constitutional rights. Courts have placed significant fiscal burdens on governmental entities in efforts to desegregate schools, see Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954) and in affording a right to counsel, Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963) — to name but two instances.
In discussing its solicitude for the municipal fisc, the dissenting opinion sadly finds it necessary to resort to another old and discredited slogan. The hardly judicious suggestion is made that the majority’s determination will result in the “exacerbation of social friction.” It appears to us that, upon reflection, the dissenting opinion would be loath to characterize many landmark opinions guaranteeing basic constitutional rights to the underprivileged and under-represented in this fashion.


. Nor do the facts of this case call for a determination whether a form of “legislative" immunity is appropriate in lawsuits arising from the passage of a law that is subsequently declared unconstitutional.


. The Court in Monroe noted that it did not “reach the constitutional question whether Congress has the power to make municipalities liable for the acts of its officers that violate the civil rights of individuals.” 365 U.S. at 191, 81 S.Ct. at 486. Presumably if the power of Congress is in doubt, notwithstanding its express authorization to enforce the fourteenth amendment, the ability of courts to impose vicarious liability is even more problematical.


. Since the complaint was dismissed at the pleading stage, we must take the allegations as true. See, e.g., Gardner v. Toilet Goods Ass’n, 387 U.S. 167, 172, 87 S.Ct. 1526, 18 L.Ed.2d 704 (1967); Escalera v. New York City Housing Authority, 425 F.2d 853, 857 (2d Cir. 1970).